DETAILED ACTION
Claims 1-19 were subjected to restriction requirement mailed on 05/09/2022.
Applicants filed a response, and elected Group II and species (d), which encompass claims 12-15 and 17, and withdrew claims 1-11, 16 and 18-19, with traverse on 07/08/2022.
Claims 1-19 are pending, and claims 1-11, 16 and 18-19 are withdrawn after consideration.
Claims 12-15 and 17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II and species (d), which encompass claims 12-15 and 17 in the reply filed on 07/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11, 16 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62682690, filed 06/08/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
The drawings are objected to because Fig. 7 is missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-14 are objected to because of the following informalities:  
Claim 12, line 6, to ensure proper antecedent basis and clarity, it is suggested to amend “active ORR” to “the ORR”.
Claim 13, line 1, to ensure proper antecedent basis and clarity, it is suggested to amend “the active ORR” to “the ORR”.
Claim 14, line 2, it is suggested to amend “Ni, or Fe” to “Ni and Fe” for proper Markush claim language. 

Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12, line 5, recites a phrase “in an inert/reducing atmosphere”. However, it is unclear what the phrase refers to, i.e., in an inert or reducing atmosphere, in an inert and reducing atmosphere, or in an atmosphere comprising both inert and reducing gases. The examiner interprets the phrase refers to in an inert or reducing atmosphere. Interpretation is speculative. Clarification is requested.

Regarding dependent claims 13-15 and 17, these claims do not remedy the deficiencies of parent claim 12 noted above, and are rejected for the same rationale.

Claim 15, line 2, recites a phrase “GCFs (nitrogen-doped graphitic carbon fibers)”, which however differs from the disclosure in the specification (specification, page 6, 1st paragraph), and the specification discloses that N-doped graphitic carbon fibers (N-GCFs). It is unclear whether the GCFs recited in claim 15 is the same as N-GCFs. The examiner interprets that GCFs recited in claim 15 should be N-GCFs. If the interpretation is accurate, it is suggested to amend “Co@GCFs (nitrogen-doped graphitic carbon fibers), Co3O4@GCFs” to “Co@N-GCFs (nitrogen-doped graphitic carbon fibers), Co3O4@N-GCFs”


Claim 15, line 2, recites a phrase “N-GCFs”. However, it is unclear if the phrase refers to nitrogen-doped graphitic carbon without any transition metal, or Ni@N-GCFs due to a typo. The examiner interprets the phrase refers to Ni@N-GCFs. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shang et al., Electrospun nitrogen-doped carbon nanofibers encapsulating cobalt nanoparticles as efficient oxygen reduction catalyst, ChemElectroChem, 2016, 3, 1437-1445 (Shang) (provided in IDS received on 02/24/2022).
Regarding claims 12-15, Shang discloses one-dimensional nanofibers by electrospinning; nitrogen-doped carbon nanofiber encapsulating cobalt nanoparticles, calcined at 800°C, exhibits the highest ORR activity (i.e., a nanocomposite with oxygen reduction reaction components) (Shang, Abstract), wherein cobalt reads upon a transition metal. 
Shang further discloses such excellent performance can be attributed to the plentiful pore structure (i.e., the nitrogen-doped carbon nanofiber encapsulating cobalt nanoparticles is porous) (Shang, page 1437, right column, bottom paragraph).
Shang further discloses TEM image of the nitrogen-doped carbon nanofiber encapsulating cobalt nanoparticles (Shang, page 1439, Figure 1c), showing that the nitrogen-doped carbon nanofiber encapsulating cobalt nanoparticles is one-dimensional.
Shang further discloses cobalt nanoparticle encapsulated by carbon layers are outstanding nanostructures; the protective carbon layers are crystalline, and the lattice fringes of the encapsulated nanoparticles are ascribed to the (111) and (200) planes of cubic metallic cobalt; this phenomenon confirms that cobalt species can promote the graphitization of carbon during pyrolysis at high temperature (i.e., the nitrogen-doped carbon nanofiber encapsulating cobalt nanoparticles are nitrogen-doped graphitic carbon nanofiber embedded with cobalt metal nanoparticles, Co@N-GCFs) (Shang, page 1439, left column, 1st paragraph).
Shang further discloses in a typical process, the cobalt-PAN nanofibers began by electrospinning a solution of PAN (i.e., polyacrylonitrile) along with cobalt acetylacetonate (i.e., a transition metal salt); after electrospinning, the obtained nanofibers were collected and stabilized at 150°C for 10 h in air; subsequently the nanofibers were calcined at aheating rate at various temperatures for 2 h under an argon atmosphere (i.e., an inert atmosphere) (Shang, page 1438, left column, 1st and 2nd paragraphs). 

Alternatively, regarding the method of producing the one-dimensional porous nitrogen doped graphitic carbon fibers embedded with active ORR components, i.e., a solution of polyacrylonitrile (PAN) and a transition metal electrospun into composite fibers; and wherein the composite fibers annealed in an inert/reducing atmosphere, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Shang meets the requirements of the claimed product, Shang clearly meets the requirements of the present claim.
	

Regarding claim 17, as applied to claim 14, the recitation in the claims that the nanocomposite is used in a battery is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Shang discloses the nanocomposite as presently claimed, it is clear that the nanocomposite (i.e., nitrogen-doped carbon nanofiber encapsulating cobalt nanoparticles) of Shang would be capable of performing the intended use, i.e. used in a battery, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. Z./Examiner, Art Unit 1732                 

                                                                                                                                                                                       /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732